Name: 2001/793/EC: Commission Decision of 9 November 2001 amending Decision 2000/585/EC as regards imports of wild farmed feathered game meat from Argentina, Thailand and Tunisia (Text with EEA relevance) (notified under document number C(2001) 3410)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  cooperation policy;  tariff policy
 Date Published: 2001-11-15

 Avis juridique important|32001D07932001/793/EC: Commission Decision of 9 November 2001 amending Decision 2000/585/EC as regards imports of wild farmed feathered game meat from Argentina, Thailand and Tunisia (Text with EEA relevance) (notified under document number C(2001) 3410) Official Journal L 297 , 15/11/2001 P. 0012 - 0019Commission Decisionof 9 November 2001amending Decision 2000/585/EC as regards imports of wild farmed feathered game meat from Argentina, Thailand and Tunisia(notified under document number C(2001) 3410)(Text with EEA relevance)(2001/793/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat(1), as last amended by Directive 1999/89/EC(2), and in particular Articles 11, 12 and 14 thereof,Having regard to Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat(3), as last amended by Directive 97/79/EC(4), and in particular Article 16(2) and (3) thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(5), as last amended by Commission Decision 1999/724/EC(6), and in particular Article 10 thereof,Whereas:(1) Annex II to Decision 2000/585/EC of 7 September 2000 laying down animal and public health conditions and veterinary certifications for import of wild and farmed game meat and rabbit meat from third countries and repealing Commission Decisions 97/217/EC, 97/218/EC, 97/219/EC and 97/220/EC(7), as last amended by Decision 2001/736/EC(8), lists third countries which are entitled to use the certificates for the different categories of wild or farmed game meat.(2) According to the animal health situation in the different third countries specific conditions have to be fulfilled and these are reflected in the veterinary certificate.(3) The animal health situation concerning Newcastle disease in poultry has improved in Argentina and Thailand. Therefore the introduction of wild game bird meat should be allowed an the requirements for meat of farmed game birds should be amended for Argentina and Thailand.(4) An inspection carried out in Tunisia in October 2000 by the Commission has shown that the animal health status of the poultry sector and its control are satisfactory. The results of this mission and the guarantees received allow for the authorisation of the introduction of farmed game bird meat from Tunisia into the Community.(5) Opportunity shall be taken to correct a mistake in the model J certificate for the meat of "wild swine".(6) Decision 2000/585/EC should therefore be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Annex II to Decision 2000/585/EC is replaced by the text in Annex I to this Decision.2. In Annex III to Decision 2000/585/EC the model J certificate is replaced by the text of the model in Annex II to this Decision.Article 2This Decision shall apply to imports of wild and farmed game meat certified as from 1 December 2001.Article 3This Decision is addressed to the Member States.Done at Brussels, 9 November 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 35.(2) OJ L 300, 23.11.1999, p. 17.(3) OJ L 268, 14.9.1992, p. 35.(4) OJ L 24, 30.1.1998, p. 31.(5) OJ L 62, 15.3.1993, p. 49.(6) OJ L 290, 12.11.1999, p. 32.(7) OJ L 251, 6.10.2000, p. 1.(8) OJ L 275, 18.10.2001, p. 32.ANNEX Ã"ANNEX ÃÃAnimal health guarantees to be requested on certification of wild and farmed game meat and rabbit meat>TABLE>"ANNEX II>PIC FILE= "L_2001297EN.001702.TIF">>PIC FILE= "L_2001297EN.001801.TIF">>PIC FILE= "L_2001297EN.001901.TIF">